Mathews, J.
I concur in this opinion. On examining the evidence in the case, I see nothing attendant on the transaction, either in relation to labour, peril or risk, that would authorise a larger portion of the property saved to be decreed to the sailors, than that which has been allowed by the district court.
As to the expense of supporting the persons who were taken up and brought into port, it might have been made a separate charge, but ought not to be taken into consideration in estimating salvage on account of the property.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.